DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Preliminary Amendment
Acknowledgement of preliminary amendment dated 12/12/2018 amending abstract, specification and claims. 
The amendments to the abstract have no new matter and describe the gist of the invention. 
The numerous amendments to the specification have no new matter. 
Claims 1-14 were amended with new claims 15-20. The new claims 15-20 have no new matter.   
Domestic Benefit
Present application 16/309,434 filed 12/12/2018 is a national stage entry of PCT/EP2017/062289 with international filing date 05/22/2017. 
Foreign Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f). Copies of the certified copies of the priority documents (i.e., application number 102016111236.4, filed in Germany on 06/20/2016) have been received on 
Information Disclosure Statement
The information disclosure statement submitted on 01/18/2019 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered. 
Drawings
A. Drawing objections based on header “360005 EN” filed on 12/12/2018.
All drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include all reference characters not mentioned in the description AND/OR all drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include all reference signs mentioned in the description. The drawings filed 12/12/2018 with the header “360005 EN” are not the correct set and are replete with errors. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

B. Further drawing objections based on WIPO Publication – Non-English version. 
	To advance prosecution the drawings from the WO 2017220272 A1 are analyzed with respect to the amended specification filed in present application.
Figures 5A-5D are objected to because paragraph 0095 states that the infrared emitter/source is on the transverse sides 502, 522, 542 and 562 however the emission direction of arrows 580 are on the longitudinal sides. The longitudinal sides versus transverse sides need to be switched OR the arrows 580 need to be moved to different sides. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following minor typographical informalities:
Specification paragraph 0031 states, “import” at first word of second line and could benefit from some rephrasing for the purpose of clarity. 
Specification paragraph 0091 on first line of paragraph mentions Figure 4 when it appears that this paragraph is focused on Figures 3A-3B. Please clarify. 
Specification paragraph 0095 states, “542562” instead of “542, 562.”
Specification paragraph 0097 is replete with errors by confusing zone III with zone II, please rephrase for the purpose of clarity.
Further, paragraphs 0098-0099 expressly or indirectly rely on Figure 5A with paragraph 0097 and therefore should be reviewed for clarity. 
Specification paragraph 0098 states, “[of the]” such that the brackets are confusing, please clarify. 
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
-- SUBSTRATE SUPPORT ELEMENT MADE OF LOWER THERMAL CONDUCTIVITY FIRST COMPOSITE COMPONENT AND HIGHER THERMAL CONDUCTIVITY SECOND COMPOSITE COMPONENT FOR A SUPPORT RACK -- 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 is indefinite in reciting, “a support rack” by ignoring established antecedent basis from parent claim 1 that already defined a support rack. Are there two different support racks? For purpose of examination on the merits, the aforementioned support racks are one and the same. 
	Claim 10 is indefinite in reciting, “for thermal treatment of a semiconductor disk” by being ambiguous with respect to parent claim 1 reciting, “for thermal treatment of a substrate.” The relationship between “semiconductor disk” and “substrate” is unclear. For purpose of examination on the merits, the disk and substrate are one and the same. 
	 
Claim 14 is indefinite in reciting, “at least one of the longitudinal sides” by ignoring established antecedent basis from parent claim 1 and should instead recite, “at least one of the two longitudinal sides.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,893,760 to Mikata et al. (“Mikata”).
	Regarding independent claim 1, Mikata teaches a substrate support element (i.e., see abstract) for a support rack (i.e., as per Figures 6-8 there is boat 2, see column 5, lines 1-14) for thermal treatment of a substrate (i.e., see abstract), comprising:
a composite body 8a and 8b that includes a first composite component 8a and a second composite component 8b, whereby the first composite component (i.e., 8a may be quartz as per column 6, lines 64-67) has a thermal conductivity in the range of 0.5 to 40 W/(m·K) (i.e., the thermal conductivity of quartz is 3 W/mK which is squarely within  the claimed range and therefore anticipates the claimed range. Please refer to entirety of column 6, line 64-column 7, line 10)1 and the second composite component (i.e., 8b may be SiC as per column 6, lines 64-67) has a thermal conductivity in the range of 70 to 450 W/(m·K) (i.e., the thermal conductivity of SiC is 120 W/mK which is squarely within the claimed range and therefore anticipates the claimed range.  Please refer to entirety of column 6, line 64-column 7, line 10)2, the composite body 8a and 8b 
Regarding claim 2, Mikata teaches in Figure 7D wherein the support surface 8b is manufactured from the second composite component 8b, and an edge area of the composite body is manufactured from the first composite component 8a and is adjacent to the support surface 8b (i.e., as illustrated in Figure 7D the main part of the support surface is 8b).
Regarding claim 3, Mikata teaches in Figure 7D wherein the support surface includes the first composite component and the second composite component (i.e., as illustrated in Figure 7D the support surface at the edge/periphery may be considered both 8a and 8b).
Regarding claim 6, Mikata teaches in Figure 7D wherein the support surface (i.e., middle part has only 8b and edge/peripheral part has 8a and 8b) has a first zone including the first composite component 8b and a second zone including the second composite component 8a and 8b.
Regarding claim 10, Mikata teaches wherein the substrate support element 8a and 8b is configured to be inserted in a support rack 2 (i.e., a boat) for thermal treatment of a semiconductor disk (see abstract and entire purpose of Mikata).

Regarding independent claim 11, Mikata teaches a support rack for thermal treatment of a substrate, the support rack comprising:
a first substrate support element, the first substrate support element including a first composite body, the first composite body including a first composite component and 
a second substrate support element, the second substrate support element including a second composite body, the second composite body including a third composite component and a fourth composite component, whereby the third composite component has a thermal conductivity in the range of 0.5 to 40 W/(m·K) and the fourth composite component has a thermal conductivity in the range of 70 to 450 W/(m·K), the second composite body including a second substrate support surface,
whereby the first substrate support element and the second substrate support element are arranged such that the first substrate support surface and the second substrate extend parallel with respect to each other (refer to claim 1 rejection such that claim 1 rejection discusses that number 8a/8b fits into a boat 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 12 and 13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,893,760 to Mikata et al. (“Mikata”) in view of US 5,626,680 to Porter et al. (“Porter”).
	Regarding independent claim 12, Mikata teaches a device for irradiation of a substrate (i.e., Mikata teaches of irradiating a substrate with heat for a thermal treatment), the device comprising:
at least one substrate support element (i.e., as per Figures 6-8 there is boat 2 that holds number 8, see column 5, lines 1-14), the at least one substrate support element including a composite body 8a and 8b, the composite body including a first composite component 8a a second composite component 8b, whereby the first composite component (i.e., 8a may be quartz as per column 6, lines 64-67) has a thermal conductivity in the range of 0.5 to 40 W/(m·K) (i.e., the thermal conductivity of quartz is 3 W/mK which is squarely within  the claimed range and therefore anticipates the claimed range. Please refer to entirety of column 6, line 64-column 7, line 10)3 and the second composite component (i.e., 8b may be SiC as per column 6, lines 64-67) has a thermal conductivity in the range of 70 to 450 W/(m·K) (i.e., the thermal conductivity of SiC is 120 W/mK which is squarely within the claimed range and .  Please refer to entirety of column 6, line 64-column 7, line 10)4, the composite body including a support surface (i.e., see Figure 7) for the substrate (i.e., entire purpose of Mikata). 
Mikata does teach of a thermal treatment but does not expressly mention infrared heater radiation. 
However, Porter teaches in Figures 1-2 and column 4, lines 57-64 of a boat holding wafers that is heated using infrared. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Porter’s invention with Mikata’s invention would have been beneficial in order to heat the substrates all at one time.  
Regarding claim 13, Mikata in combination with Porter teaches wherein the support surface of the substrate support element (i.e., 8a and 8b of Mikata) has a first zone including the first composite component (i.e., 8a of Mikata) and a second zone including the second composite component (i.e., 8b of Mikata), the support surface including a transverse side facing the infrared emitter as well as two longitudinal sides, whereby the first zone extends along the transverse side (i.e., with respect to Mikata: the support surface may be considered the peripheral/edge-circular-part that contains 8a and 8b such that 8a is closest to the infrared emitters of Porter in Porter’s boat setup).


Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 4-5, 7-9 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
09 December, 2021
/John P. Dulka/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Website ( https://material-properties.org/quartz-density-heat-capacity-thermal-conductivity/ ); the thermal conductivity of quartz is 3W/mK.
        2 Website( http://accuratus.com/silicar.html ), thermal conductivity of SiC is 120W/mK. 
        3 Website ( https://material-properties.org/quartz-density-heat-capacity-thermal-conductivity/ ); the thermal conductivity of quartz is 3W/mK.
        4 Website( http://accuratus.com/silicar.html ), thermal conductivity of SiC is 120W/mK.